TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED JANUARY 10, 2014



                                     NO. 03-13-00612-CV


               Old WCA, LP f/k/a Wheeler Coatings Asphalt, LP, Appellant

                                               v.

     Safeco Insurance Company of America and Liberty Mutual Insurance Company,
                                     Appellees




       APPEAL FROM 26TH DISTRICT COURT OF WILLIAMSON COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND ROSE
         DISMISSED ON JOINT MOTION -- OPINION BY JUSTICE ROSE




This is an appeal from the final judgment signed by the trial court on June 18, 2013. The parties

have filed a motion to dismiss the appeal, and having reviewed the record, the Court agrees that

the appeal should be dismissed. Therefore, the Court grants the motion and dismisses the appeal.

Each party shall pay the costs of the appeal incurred by that party, both in this Court and the

court below.